Ward, J. (dissenting):
The record discloses that, the only question raised and considered at the Special Term was whether the court had power to change the place of trial in this action from the county of Ontario to the county of New York, the claim of the plaintiff there and appellant here being that the Supreme Court had no power to make the change, as the “ Raines Law ” had provided that the State Commissioner of Excise could commence an action in any court of record in any county of the State for the recovery of the penalty for the breach of the condition of any bond given under the provisions of this law, and that is the only question presented to us upon this appeal. The objection was not taken, either in the court below or here, that the defendant “ The Gramercy Club ” had not joined in the motion to change the place of trial, or that the affidavits upon which the motion was granted were defective in any respects as to the materiality or residence of witnesses, or any other irregularity claimed.
I concur in the opinion of the majority of the court as to the power of the court to change the place of trial, but I do not concur in the result reached that the order should be reversed because of the irregularities pointed out in the opinion.
The objection that the Gramercy^ Club had not formally joined in the motion is wholly without merit; the motion was made upon the pleadings which consisted of the complaint and the answers of both of the defendants and affidavits made in behalf of both of the defendants, the secretary of the Gramercy Club making the principal affidavit as to the witnesses, and the counsel for the Gramercy Club appeared upon this appeal with a brief urging in behalf of that defendant that the order be affirmed so that the technical objection here considered, had it been made at the Special Term or here, could have been cured by the appearance of the “ Gramercy Club ” upon this appeal. *315Nor can I see atiy need of reversing this order because of the criticism made in the opinion of a majority of the court as to the affidavit in regard to the witnesses. It is true that the affidavits do not state that the facts expected to be proved could be proved by the witnesses, but it is conceded in the opinion, and it appears from the pleadings, that the witnesses do not reside in the county of Ontario, but necessarily reside, and their residences are fixed in the affidavits, in the city of New York, and m viev of these concessions, and in view of the fact that the objection here raised was not taken either at the Special Term nor upon this appeal, I do not think we should be astute to discover objections of this character when we can see from the whole case and the papers that the change should be made for the convenience of witnesses.
I think the order should be affirmed, with costs.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to the right to renew upon fresh papers.